Fourth Court of Appeals                                              FILED IN
                                                                                                4th COURT OF APPEALS
                                                                                                 SAN ANTONIO, TEXAS
                                                                                               11/23/2015 12:31:03 PM
                                                                                                  KEITH E. HOTTLE
                                                                                                        Clerk
                               NOTIFICATION OF LATE RECORD

 Court of Appeals No., if known: 04-15-00643-CV

 Trial Court Style:   Sandra Galvan et al v. Rosalva Garcia

 Trial Court No.:   DC-1-307

 I am the official responsible for preparing the clerk’s record/reporter’s record [circle one] in the above-
 referenced appeal. The approximate date of trial was: March 23, 2015
 The record was originally due: November 16, 2015
 I anticipate the length of the record to be: 600 pages

 I am unable to file the record by the date such record is due because [check one]:

 
 X       the appellant is not entitled to appeal without paying the fee, and the appellant has failed to pay the
         fee or make arrangements to pay the fee for preparing such record.

       my other duties or activities preclude working on the record and include the following [attach
         additional pages if needed]:




 
 XR      Other. Explain [attach additional pages if needed]:      Request for record was received

          from attorney on November 18, 2015.
 I anticipate the record will be completed by:    December 31, 2015
 I, as the undersigned court official, certify that a copy of this Notification of Late Record has been served by first class
 mail of fax to the parties to the judgment or order being appealed.

                                            Signature: Genie       Smith
                                                                                          Digitally signed by Genie Smith


 Date:   11/22/15                                                                         DN: cn=Genie Smith, o=court reporter, ou, email=glscsr@aol.com, c=US
                                                                                          Date: 2015.11.23 12:19:48 -06'00'



                                            Printed
                                            Name: Genie L.         Smith

                                            Title: Court    Reporter, 381st District Court

Rev. 1.8.14